Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figure 1, claim 1.
Species 2: as shown in Figures 2 and 3. 
Species 3: as shown in Figure 4. 
Species 4: as shown in Figure 5. 
Species 5: as shown in Figures 6 and 7. 
The structures of species 1-5 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
This application contains claims directed to the following patentably distinct species 1-5.  The species are independent or distinct, because Species 1-5 show different structures of the contactor as listed below:
Species 1: as shown in Figure 1, shows the structures of the contactor 1 includes a housing 5 and an auxiliary wiring module 13 located outside the housing. The housing   includes a side plate 2 and a side plate 3 disposed opposite to each other, as well as an electrode top plate 121 and a mounting bottom plate 4 disposed opposite to each other.
Species 2: as shown in Figures 2 and 3, show more specific structures of the contactor 1 includes: a static iron core 141 located inside the housing 5; a movable iron 
Species 3: as shown in Figure 4, shows the specific structures of the sub-side plate 111 of the side plate 2, a sub-side plate 112 of the side plate 3, and a mounting bottom plate 4 define a generally rectangular accommodation space 113; the coil 144 is wound on an outer side wall of the bobbin body 143.
Species 4: as shown in Figure 5, shows the specific structures of the side plate 2 includes a sub-side plate 127 located on the sane plane as the sub-side plate 111 thereof, and the side plate 3 further includes a sub-side plate 128 located on the same plane as the sub-side plate 112 of the side plate 3. 
Species 5: as shown in Figures 6 and 7, show the structures of the spring 16 is fitted on the middle column 1421 of the movable iron core 142 with one end abutted against the movable iron core 142 and the four moving contacts 152; the supporting member 151 is provided with two spring positioning pins 1511.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 24, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837